Exhibit 15.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-13144, 333-169239 and 333-204869) pertaining to the Employee’s stock option plans of Compugen Ltd. and Registration Statement on Form F-3 (No. 333-198368) of our report dated March 7, 2016, with respect to the consolidated financial statements of Compugen Ltd. and the effectiveness of internal control over financial reporting of Compugen Ltd. included in this Annual Report (Form 20-F) for the year ended December 31, 2015. March 7, 2016 /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel A Member of Ernst & Young Global
